DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the request for continued examination filed 11/02/2021.
Claims 2, 4-5, 8-19 and 23 are canceled.
Claims 1, 3, 6-7, 20-22 and 24 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/02/2021 has been entered.

Response to Amendment/Arguments
Claim objections
The standing claim objection is withdrawn in light of the claim amendment to claim 20.

112
The standing claim rejection is withdrawn in light of the claim amendment to claim 24.

103
Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 6-7, 20-22 and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

The claims have been evaluated for patent subject matter eligibility under 35 U.S.C. 101 using the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

Claims 1, 3 and 6-7:
Step 1
Claims 1, 3 and 6-7 are directed to a computer-implemented method (i.e. process). Therefore, these claims fall within the four statutory categories of invention.

Step 2A Prong One
Claim 1 recites (i.e., sets forth or describes) verifying consumer identity based on matching an auxiliary date in a payment authorization request to an auxiliary date in a generated payment card record, determining that an expiry date is within a predetermined time window of a future date, determining that payment card services should continue to be provided to the consumer and that revisions should be made to conditions of usage of the physical payment card, updating the expiry date and conditions of usage of the payment card record with an extended expiry date and updated credit card limit, and transmitting a communication comprising the extended expiry date and updated credit card limit, an abstract idea. Specifically, but for the additional elements, Claim 1 under its broadest reasonable interpretation recites the following limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claim recites a process that deals with commercial or legal interactions:
generating … a payment card record … wherein the payment card record comprises at least an expiry date and an auxiliary date known to a consumer, and wherein the auxiliary date is different from the expiry date
receiving … a payment authorization request comprising account data identifying the physical payment card and the auxiliary date
obtaining … using the account data, the payment card record for the physical payment card comprising the expiry date and the auxiliary date
determining … that the received auxiliary date matches the auxiliary date of the payment card record to verify the identity of the consumer
determining … that the expiry date is within a predetermined time window of a future date
determining … that payment card services should continue to be provided to the consumer and that revisions should be made to conditions of usage of the physical payment card
updating … the expiry date and the conditions of usage of the payment card record associated with the physical payment card with an extended expiry date and with an updated credit card limit
transmitting … a communication comprising the extended expiry date and the updated credit card limit of the physical payment card
Accordingly, the claim recites an abstract idea. 

Step 2A Prong Two
Claim 1 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the following additional elements merely serve as a tool to perform an abstract idea and/or generally link the use of the judicial exception to a particular technological environment. 
by an issuer server computer … in a database
by the issuer server computer, a payment fabricator unit
by the issuer server computer from a payment network server
by the issuer server computer from the database
by the issuer server computer
by the issuer server computer
by the issuer server computer
by the issuer server computer … in the database
by the issuer server computer to a communication device of the consumer
And second, there is no improvement in the functioning of a computer, nor an improvement to other technology or technical field present in the specification nor claims. Some additional elements amount to mere data gathering, which is a form of insignificant extra-solution activity (e.g. “instructing … to fabricate a physical payment card and transmit it to the consumer”).

Step 2B
The additional elements, taken individually and in combination, do not result in claim 1, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea and/or generally link the use of the judicial exception to a particular technological environment. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. MPEP 2106.05(d)(II) indicates that “Receiving or transmitting data over a network” is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the additional elements amounting to mere data gathering are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Dependent Claims
Claims 3 and 6-7 further recite (i.e., set forth or describe) the aforementioned abstract idea. Each dependent claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. Further, the additional elements in each dependent claim, taken individually and in combination, do not result in each dependent claim, as a whole, amounting to significantly more than the judicial exception. Therefore, the dependent claims are also not patent eligible.

Claims 20-22 and 24:
Step 1
Claims 20-22 and 24 are directed to a non-transitory computer-readable storage medium (i.e. manufacture). Therefore, these claims fall within the four statutory categories of invention.

Step 2A Prong One
Claim 20 recites (i.e., sets forth or describes) verifying consumer identity based on matching an auxiliary date in a payment authorization request to an auxiliary date in a generated payment card record, determining that an expiry date is within a predetermined time window of a future date, determining that payment card services should continue to be provided to the consumer and that revisions should be made to conditions of usage of the physical payment card, updating the expiry date and conditions of usage of the payment card record with an extended expiry date and updated credit card limit, and transmitting a communication comprising the extended expiry date and updated credit card limit, an abstract idea. Specifically, but for the additional elements, Claim 20 under its broadest reasonable interpretation recites the following limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claim recites a process that deals with commercial or legal interactions:
generate a payment card record … wherein the payment card record comprises at least an expiry date and an auxiliary date known to a consumer, and wherein the auxiliary date is different from the expiry date
receive a payment authorization request … the payment authorization request comprising account data identifying the physical payment card and the auxiliary date
obtain … using the account data, the payment card record for the physical payment card comprising the expiry date and the auxiliary date
determine that the received auxiliary date matches the auxiliary date of the payment card record to verify the identity of the consumer
determine that the expiry date of the physical payment card is within a predetermined time window of a future date
determine that payment card services should continue to be provided to the consumer and that revisions should be made to conditions of usage of the physical payment card
update the expiry date of the payment card record and the conditions of usage associated with the physical payment card with an extended expiry date and with an updated credit card limit
transmit a communication … the communication comprising the extended expiry date and the updated credit card limit of the physical payment card
Accordingly, the claim recites an abstract idea. 

Step 2A Prong Two
Claim 20 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the following additional elements merely serve as a tool to perform an abstract idea and/or generally link the use of the judicial exception to a particular technological environment. 
A non-transitory computer readable medium storing executable instructions which when executed causes an issuer server processor of an issuer server computer to
in a database
a payment fabricator unit
from a payment network server
from the database
in the database
to a communication device of the consumer
And second, there is no improvement in the functioning of a computer, nor an improvement to other technology or technical field present in the specification nor claims. Some additional elements amount to mere data gathering, which is a form of insignificant extra-solution activity (e.g. “instruct … to fabricate a physical payment card and transmit it to the consumer”).

Step 2B
The additional elements, taken individually and in combination, do not result in claim 20, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea and/or generally link the use of the judicial exception to a particular technological environment. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. MPEP 2106.05(d)(II) indicates that “Receiving or transmitting data over a network” is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the additional elements amounting to mere data gathering are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Dependent Claims
Claims 21-22 and 24 further recite (i.e., set forth or describe) the aforementioned abstract idea. Each dependent claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. Further, the additional elements in each dependent claim, taken individually and in combination, do not result in each dependent claim, as a whole, amounting to significantly more than the judicial exception. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011/094591 A1 to Dominguez et al. (hereinafter "Dominguez") in view of US 2010/0019030 A1 to Monk (hereinafter "Monk") in view of US 2012/0265681 A1 to Ross (hereinafter "Ross") and further in view of US 2004/0065729 A1 to Ranard et al. (hereinafter "Ranard").

Claim 1:
Dominguez teaches:
generating, by an issuer server computer (paras 37, 50, 65, 67), a payment card record in a database, wherein the payment card record comprises at least an expiry date and an auxiliary date known to a consumer, and wherein the auxiliary date is different from the expiry date (Fig.2; paras 40-42, 46)
receiving, by the issuer server computer from a payment network server (paras 37, 50, 65, 67), a payment (paras 33, 47, 61) authorization request comprising account data identifying the physical payment card and the auxiliary date (Fig.2, Fig.3 item 304, Fig.5 item 514, Fig.6 item 608, Fig.7 item 706; paras 21, 40, 46, 50, 62, 67, 70)
obtaining, by the issuer server computer (paras 37, 50, 65, 67) from the database using the account data, the payment card record for the physical payment card comprising the expiry date and the auxiliary date (Fig.2; paras 41, 46, 51)
determining, by the issuer server computer (paras 37, 50, 65, 67), that the received auxiliary date matches the auxiliary date of the payment card record to verify the identity of the consumer (Fig.2, Fig.7 item 708; paras 40-42, 46, 51, 54, 70)
Dominguez does not teach:
instructing, by the issuer server computer, a payment fabricator unit to fabricate a physical payment card and transmit it to the consumer
determining, by the issuer server computer, that the expiry date is within a predetermined time window of a future date
determining, by the issuer server computer, that payment card services should continue to be provided to the consumer and that revisions should be made to conditions of usage of the physical payment card
updating, by the issuer server computer, the expiry date and the conditions of usage of the payment card record associated with the physical payment card with an extended expiry date and with an updated credit card limit in the database
transmitting, by the issuer server computer to a communication device of the consumer, a communication comprising the extended expiry date and the updated credit card limit of the physical payment card
Monk teaches:
determining, by the issuer server computer (Fig.1 items 12 and 20; para 22), that the expiry date is within a predetermined time window of a future date (Fig.8 item 346; paras 65-66)
updating, by the issuer server computer (Fig.1 items 12 and 20; para 22), the expiry date … of the payment card record associated with the physical payment card with an extended expiry date … in the database (Fig.8 item 370; paras 70-71)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Dominguez to include determining, by the issuer server computer, that the expiry date is within a predetermined time window of a future date, and updating, by the issuer server computer, the expiry date of the payment card record associated with the physical payment card with an extended expiry date in the database, as taught by Monk, in order to improve card security (Monk, paras 65-66).
Dominguez in view of Monk does not teach:
instructing, by the issuer server computer, a payment fabricator unit to fabricate a physical payment card and transmit it to the consumer
determining, by the issuer server computer, that payment card services should continue to be provided to the consumer and that revisions should be made to conditions of usage of the physical payment card
updating, by the issuer server computer, … and the conditions of usage of the payment card record associated with the physical payment card … and with an updated credit card limit in the database
transmitting, by the issuer server computer to a communication device of the consumer, a communication comprising the extended expiry date and the updated credit card limit of the physical payment card
Ross teaches:
determining, by the issuer server computer (Fig.4 item 430, Fig.5 item 503, Fig.6 item 605; paras 27, 57, 121), that payment card services should continue to be provided to the consumer (Fig.6 item 612; para 135) and that revisions should be made to conditions of usage of the physical payment card (Fig.1 items 120-130, Fig.1A items 120-145, Fig.2 items 250 and 260, Fig.3 items 120 and 340, Fig.5 items 506 and 508, Fig.6 items 610 and 612 and 614; paras 21, 51, 61-62, 79, 92, 122-123, 135-136)
updating, by the issuer server computer (Fig.4 item 430, Fig.5 item 503, Fig.6 item 605; paras 27, 57, 121), … and the conditions of usage of the payment card record associated with the physical payment card … and with an updated credit card limit (Fig.4 item 408C; paras 84, 103) in the database (Fig.4 item 438)
transmitting, by the issuer server computer (Fig.4 item 430, Fig.5 item 503, Fig.6 item 605; paras 27, 57, 121) to a communication device of the consumer (Fig.5 item 505, Fig.6 item 603), a communication comprising … and the updated credit card limit of the physical payment card (Fig.5 item 524, Fig.6 item 618; paras 127, 138)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Dominguez in view of Monk to include determining, by the issuer server computer, that payment card services should continue to be provided to the consumer and that revisions should be made to conditions of usage of the physical payment card, updating, by the issuer server computer, the conditions of usage of the payment card record associated with the physical payment card with an updated credit card limit in the database, and transmitting, by the issuer server computer to a communication device of the consumer, a communication comprising the updated credit card limit of the physical payment card, as taught by Ross, in order to improve customer financial management (Ross, paras 1-11). The limitation “the extended expiry date” is interpreted as nonfunctional descriptive material of the “communication” and thus, does not serve to differentiate the claim from the prior art. To be given patentable weight, the claim limitation must be in a functional relationship to the product (or process) to which it is associated. See MPEP 2111.05; In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008).
Dominguez in view of Monk in view of Ross does not teach:
instructing, by the issuer server computer, a payment fabricator unit to fabricate a physical payment card and transmit it to the consumer
Ranard teaches:
instructing, by the issuer server computer (Abstract; paras 6, 18), a payment fabricator unit (Fig.2A; para 20) to fabricate a physical payment card and transmit it to the consumer (Abstract; Fig.1 item 102; paras 6, 18)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Dominguez in view of Monk in view of Ross to include instructing, by the issuer server computer, a payment fabricator unit to fabricate a physical payment card and transmit it to the consumer, as taught by Ranard, because combining prior art elements according to known methods to yield predictable results (KSR).

Claim 3: 
Dominguez in view of Monk in view of Ross in view of Ranard teach all limitations of claim 1. Dominguez also teaches:
setting, by the issuer server computer, a primary account number (PAN) for the physical payment card; defining, by the issuer server computer, an auxiliary date different from the expiry date; and storing, by the issuer server computer, the PAN, the expiry date and the auxiliary date in the database corresponding to the payment card record (Fig.2; paras 40-42, 46)

Claim 20:
Dominguez teaches:
A non-transitory computer readable medium storing executable instructions which when executed causes an issuer server processor of an issuer server computer to (Fig.8; paras 9-10, 72-73)
generate a payment card record in a database, wherein the payment card record comprises at least an expiry date and an auxiliary date known to a consumer, and wherein the auxiliary date is different from the expiry date (Fig.2; paras 40-42, 46)
receive a payment (paras 33, 47, 61) authorization request from a payment network server, the payment authorization request comprising account data identifying the physical payment card and the auxiliary date (Fig.2, Fig.3 item 304, Fig.5 item 514, Fig.6 item 608, Fig.7 item 706; paras 21, 40, 46, 50, 62, 67, 70)
obtain from the database using the account data, the payment card record for the physical payment card comprising the expiry date and the auxiliary date (Fig.2; paras 41, 46, 51)
determine that the received auxiliary date matches the auxiliary date of the payment card record to verify the identity of the consumer (Fig.2, Fig.7 item 708; paras 40-42, 46, 51, 54, 70)
Dominguez does not teach:
instruct a payment fabricator unit to fabricate a physical payment card and transmit it to the consumer
determine that the expiry date of the physical payment card is within a predetermined time window of a future date
determine that payment card services should continue to be provided to the consumer and that revisions should be made to conditions of usage of the physical payment card
update the expiry date of the payment car record and the conditions of usage associated with the physical payment card with an extended expiry date and with an updated credit card limit in the database
transmit a communication to a communicaton device of the consumer, the communication comprising the extended expiry date and the updated credit card limit of the physical payment card
Monk teaches:
determine that the expiry date of the physical payment card is within a predetermined time window of a future date (Fig.8 item 346; paras 65-66)
update the expiry date of the payment card record … with an extended expiry date … in the database (Fig.8 item 370; paras 70-71)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-transitory computer readable medium of Dominguez to include determine that the expiry date of the physical payment card is within a predetermined time window of a future date, and update the expiry date of the payment card record with an extended expiry date in the database, as taught by Monk, in order to improve card security (Monk, paras 65-66).
Dominguez in view of Monk does not teach:
instruct a payment fabricator unit to fabricate a physical payment card and transmit it to the consumer
determine that payment card services should continue to be provided to the consumer and that revisions should be made to conditions of usage of the physical payment card
update … the conditions of usage associated with the physical payment card … with an updated credit card limit in the database
transmit a communication to a communicaton device of the consumer, the communication comprising the extended expiry date and the updated credit card limit of the physical payment card
Ross teaches:
determine that payment card services should continue to be provided to the consumer (Fig.6 item 612; para 135) and that revisions should be made to conditions of usage of the physical payment card (Fig.1 items 120-130, Fig.1A items 120-145, Fig.2 items 250 and 260, Fig.3 items 120 and 340, Fig.5 items 506 and 508, Fig.6 items 610 and 612 and 614; paras 21, 51, 61-62, 79, 92, 122-123, 135-136)
update … the conditions of usage associated with the physical payment card … with an updated credit card limit (Fig.4 item 408C; paras 84, 103) in the database (Fig.4 item 438)
transmit a communication to a communication device of the consumer (Fig.5 item 505, Fig.6 item 603), the communication comprising … and the updated credit card limit of the physical payment card (Fig.5 item 524, Fig.6 item 618; paras 127, 138)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-transitory computer readable medium of Dominguez in view of Monk to include determine that payment card services should continue to be provided to the consumer and that revisions should be made to conditions of usage of the physical payment card, update the conditions of usage associated with the physical payment card with an updated credit card limit in the database, and transmit a communication to a communication device of the consumer, the communication comprising the updated credit card limit of the physical payment card, as taught by Ross, in order to improve customer financial management (Ross, paras 1-11). The limitation “the extended expiry date” is interpreted as nonfunctional descriptive material of the “communication” and thus, does not serve to differentiate the claim from the prior art. To be given patentable weight, the claim limitation must be in a functional relationship to the product (or process) to which it is associated. See MPEP 2111.05; In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008).
Dominguez in view of Monk in view of Ross does not teach:
instruct a payment fabricator unit to fabricate a physical payment card and transmit it to the consumer
Ranard teaches:
instruct a payment fabricator unit (Fig.2A; para 20) to fabricate a physical payment card and transmit it to the consumer (Abstract; Fig.1 item 102; paras 6, 18)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-transitory computer readable medium of Dominguez in view of Monk in view of Ross to include instruct a payment fabricator unit to fabricate a physical payment card and transmit it to the consumer, as taught by Ranard, because combining prior art elements according to known methods to yield predictable results (KSR).

Claim 21: 
Dominguez in view of Monk in view of Ross in view of Ranard teach all limitations of claim 20. Dominguez also teaches:
set a primary account number (PAN); define an auxiliary date different from the expiry date of the physical payment card; and store the PAN, the expiry date and the auxiliary date in the database corresponding to the payment card record for the physical payment card (Fig.2; paras 40-42, 46)

Claims 6-7 and 22 is rejected under 35 U.S.C. 103 as being unpatentable over Dominguez in view of Monk in view of Ross in view of Ranard and further in view of US 2012/0223146 A1 to Reed et al. (hereinafter "Reed").

Claim 6: 
Dominguez in view of Monk in view of Ross in view of Ranard teach all limitations of claim 3. Dominguez in view of Monk in view of Ross in view of Ranard do not teach:
encoding the auxiliary date in the physical payment card in one of an electro-magnetically or optically-readable element of the physical payment card
Reed teaches:
encoding the auxiliary date in the physical payment card in one of an electro-magnetically or optically-readable element of the physical payment card (para 30)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Dominguez in view of Monk in view of Ross in view of Ranard to include encoding the auxiliary date in the physical payment card in one of an electro-magnetically or optically-readable element of the physical payment card, as taught by Reed, because combining prior art elements according to known methods to yield predictable results (KSR).

Claim 7: 
Dominguez in view of Monk in view of Ross in view of Ranard in view of Reed teach all limitations of claim 6. Reed also teaches:
wherein one of the electro-magnetically or optically-readable element of the physical payment card comprises one of a magnetic element or an integrated circuit (para 30)

Claim 22: 
Dominguez in view of Monk in view of Ross in view of Ranard teach all limitations of claim 21. Dominguez in view of Monk in view of Ross in view of Ranard do not teach:
encode the auxiliary date in one of an electro-magnetically or optically-readable element of the physical payment card
Reed teaches:
encode the auxiliary date in one of an electro-magnetically or optically-readable element of the physical payment card (para 30)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-transitory computer readable medium of Dominguez in view of Monk in view of Ross in view of Ranard to include encode the auxiliary date in one of an electro-magnetically or optically-readable element of the physical payment card, as taught by Reed, because combining prior art elements according to known methods to yield predictable results (KSR).

Claims 24 is rejected under 35 U.S.C. 103 as being unpatentable over Dominguez in view of Monk in view of Ross in view of Ranard and further in view of US 2002/0019781 A1 to Shooks et al. (hereinafter "Shooks").

Claim 24: 
Dominguez in view of Monk in view of Ross in view of Ranard teach all limitations of claim 20. Dominguez also teaches:
receive a further payment authorization request comprising the account data (Fig.2, Fig.3 item 304, Fig.5 item 514, Fig.6 item 608, Fig.7 item 706; paras 21, 40, 46, 50, 62, 67, 70)
obtain from the database using the account data, the extended expiry date of the physical payment card (Fig.2; paras 41, 46, 51)
transmit a payment authorization message to the payment network server (Fig.3 item 310, Fig.5 item 516, Fig.6 item 610, Fig.7 item 710; paras 54, 62, 67, 70)
Dominguez in view of Monk in view of Ross in view of Ranard do not teach:
determine that the extended expiry date has not passed
Shooks teaches:
determine that the extended expiry date has not passed (paras 50, 54)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-transitory computer readable medium of Dominguez in view of Monk in view of Ross in view of Ranard to include determine that the extended expiry date has not passed, as taught by Shooks, because combining prior art elements according to known methods to yield predictable results (KSR).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ari Shahabi whose telephone number is (571)272-2565. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ari Shahabi/Examiner, Art Unit 3685  

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685